UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2395



In Re:   ANDREW CLIFFORD MOORE,

                                                            Debtor.
_________________________


GEORGE E. MCDERMOTT,

                                             Creditor - Appellant,

          versus

ANDREW CLIFFORD MOORE,

                                                Debtor - Appellee,

          versus


OFFICE OF THE UNITED STATES TRUSTEE,
                                                Party in Interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-95-
3904-MJG, BK-88-42746)


Submitted:   April 14, 1998                  Decided:   May 5, 1998


Before ERVIN, HAMILTON, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


George E. McDermott, Appellant Pro Se. Janet Marsha Nesse, RILEY
& ARTABANE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     George McDermott appeals from the district court's order

affirming the bankruptcy court's order denying his motion to compel

performance under Andrew Moore's bankruptcy plan of reorganization.

We have reviewed the bankruptcy court record, the district court

record, and the district court's opinion affirming the decision of
the bankruptcy court and find no reversible error. Accordingly, we

deny McDermott's motion for a motions hearing and affirm on the

reasoning of the district court. McDermott v. Moore, Nos. CA-95-
3904-MJG, BK-88-42746 (D. Md. Sept. 5, 1996). The following people

filed nearly identical motions entitled "Partner's Motion in Sup-

port of Appellant George E. McDermott's Pro Se Motion for Return of
Partnership Assets to Rightful Owners and Motion for Appointment of

a Trustee/Receiver":   Louis W. Johnson, Jr., Harold and Rosanna

McDermott, Tamara Sheaff, Steven J. Evan, David and Ruth Kay,
Billie Jo and Elaine Walker, and Jon Johnson. Because these people

are not parties to this appeal and have not moved for leave to in-

tervene, and because McDermott has not filed a motion for return of

partnership assets in this court, we deny these motions. McDermott

filed in this court an objection to the debtor's attorney's motion

to withdraw from further proceedings. The motion was filed in, and

granted by, the bankruptcy court. McDermott's objection is not
properly before the court, and, in any event, it is meritless. We

deny, as moot, McDermott's motion to expedite the appeal. We dis-

pense with oral argument because the facts and legal contentions



                                3
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                               4